DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A, Claims 1-10 and 16, in the reply filed on 03/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/28/2022.
Claim Objections
Claim 8 is objected to because the language “said breakable portion” should read “said annular breakable portion” to remain consistent with the other claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an inner surface” in line 12. It is unclear if this inner surface is the same as the “an inner top surface” recited in line 10 or if this is a different surface. For the purpose of compact prosecution, the inner surface is being interpreted as the same as the inner top surface based on Applicant’s specification. Claims 2-10 are also rejected based on their dependency on Claim 1.
Claim 6 recites the limitation “a hollow portion” in lines 2 and 4. It is unclear if this is the same hollow portion as that recited in Claim 1 or if this refers to a different hollow portion. For the purpose of compact prosecution, the hollow portion claimed in Claim 6 is interpreted as a different hollow portion than that from Claim 1.
Claim 16 recites the limitation “an inner surface” in line 9. It is unclear if this inner surface is the same as the “an inner top surface” recited in line 7 or if this is a different surface. For the purpose of compact prosecution, the inner surface is being interpreted as the same as the inner top surface based on Applicant’s specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 7-9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumata et al (JPH 054641A) in view of Koshidaka et al (US 2010/0206836).
Regarding Claim 1, Katsumata discloses a drug-filled synthetic resin ampule (Fig. 1, ¶ [0001]) comprising
an ampule main body (ampule as shown in Fig. 1) and a drug stored in said ampule main body (¶ [0001]);
wherein said ampule main body (Fig. 1) includes a distal end portion (plug 11, Fig. 1), a hollow portion (main body 10, Fig. 1) having a drug storing portion (¶ [0011]), and an annular breakable portion (welded portion 17, Fig. 1) provided between a lower portion (base end portion 14, Fig. 1) of said distal end portion (11, Fig. 1) and an upper portion of said hollow portion (10, Fig. 1);
said ampule main body (Fig. 1) includes no inner lateral surface protrusion on an inner lateral portion thereof which is located on a side toward said distal end portion (11, Fig. 1) with respect to said annular breakable portion (17, Fig. 1; as seen in Fig. 1, there are no inner lateral protrusions within the ampule); and
said distal end portion (11, Fig. 1) is configured such that an inner top surface (see Image 1) of said distal end portion (11, Fig. 1) is located near a plane defined by said annular breakable portion (17, Fig. 1).

    PNG
    media_image1.png
    387
    211
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 1 of Katsumata
Katsumata is silent whether an inner surface of said distal end portion is a low-drug-retention surface.
Koshidaka teaches a container and stopper, thus being in the same field of endeavor, where the stopper is laminated with a layer of PTFE which is hydrophobic and oil-repellant and as such would have a low drug retention capability (¶ [0069]). This ensures the stopper does not retain or absorb the chemicals or solutions within the container (¶ [0069]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end portion of Katsumata to have an inner surface be a low-drug-retention surface, as taught by Koshidaka. This ensures the inner surface of the distal end portion does not retain or absorb the drug contained within the ampoule when the distal end portion is removed (as motivated by Koshidaka ¶ [0069]).
Regarding Claim 2, Katsumata further discloses said distal end portion (11, Fig. 1) includes a protruding portion (hanging portion 15, Fig. 1) which is formed at a central portion of said inner top surface (see Image 1) and protrudes toward said hollow portion (10, Fig. 1).
Regarding Claim 3, Katsumata further discloses said distal end portion (11, Fig. 1) includes an annular space defined by said inner top surface (see Image 1) and an outer circumference of an upper portion of said protruding portion (15, Fig. 1).
Regarding Claim 4, Katsumata/Koshidaka is silent whether a diameter of said annular breakable portion as measured at its smallest diameter portion is greater than a maximum separation distance between said annular breakable portion and an apex of said protruding portion.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Katsumata/Koshidaka to have the diameter of the annular breakable portion as measured at its smallest diameter be greater than the maximum separation distance between the annular breakable portion and an apex of the protruding portion since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Katsumata/Koshidaka would not operate differently with the annular breakable portion diameter greater than the separation distance between the annular breakable portion and an apex of the protruding portion and since the distal end portion can be broken off regardless of the size of the protruding portion the device would function appropriately with the claimed size relationship. Further, applicant places no criticality on the range claimed, indicating simply that the sizes are “preferably” within the claimed range (¶ [0055]).
Regarding Claim 7, Katsumata is silent whether said inner top surface is a water repellant surface.
Koshidaka teaches a container and stopper, thus being in the same field of endeavor, where the stopper is laminated with a layer of PTFE which is hydrophobic and as such would be water repellant (¶ [0069]). This ensures the stopper does not retain or absorb the chemicals or solutions within the container (¶ [0069]).
Therefore, it would have been obvious to modify the distal end portion of Katsumata to have an inner surface be a water repellant surface, as taught by Koshidaka. This ensures the inner surface of the distal end portion does not retain or absorb the drug contained within the ampoule when the distal end portion is removed (as motivated by Koshidaka ¶ [0069]).
Regarding Claim 8, Katsumata is silent whether a portion of said ampule main body which is located above said breakable portion and which includes said distal end portion cannot retain said drug.
Koshidaka teaches a container and stopper, thus being in the same field of endeavor, where the stopper is laminated with a layer of PTFE which is hydrophobic and oil-repellant and as such would have a low drug retention capability (¶ [0069]). This ensures the stopper does not retain or absorb the chemicals or solutions within the container (¶ [0069]).
Therefore, it would have been obvious to modify the ampule of Katsumata to have a portion of said ampule main body which is located above said breakable portion and which includes said distal end portion be unable to retain said drug, as taught by Koshidaka. This ensures the distal end portion does not retain or absorb the drug contained within the ampoule when the distal end portion is removed (as motivated by Koshidaka ¶ [0069]).
Regarding Claim 9, Katsumata further discloses said ampule main body (Fig. 1) includes a bottom plate member (bottom lid 13, Fig. 1) which seals a lower end opening of said hollow portion (10, Fig. 1).
Regarding Claim 16, Katsumata discloses a drug-filled synthetic resin ampule (Fig. 1, ¶ [0001]) comprising
an ampule main body (ampule as shown in Fig. 1) and a drug stored in said ampule main body (¶ [0001]);
wherein said ampule main body (Fig. 1) includes a distal end portion (plug 11, Fig. 1), a hollow portion (main body 10, Fig. 1) having a drug storing portion (¶ [0011]), and an annular breakable portion (welded portion 17, Fig. 1) provided between a lower portion (base end portion 14, Fig. 1) of said distal end portion (11, Fig. 1) and an upper portion of said hollow portion (10, Fig. 1);
said distal end portion (11, Fig. 1) is configured such that an inner top surface (see Image 1) of said distal end portion (11, Fig. 1) is located near a plane defined by said annular breakable portion (17, Fig. 1),
said distal end portion (11, Fig. 1) includes a protruding portion (hanging portion 15, Fig. 1) which is formed at a central portion of said inner top surface (see Image 1) and protrudes toward said hollow portion (10, Fig. 1), and an annular space defined by said inner top surface (see Image 1) and an outer circumference of an upper portion of said protruding portion (15, Fig. 1).
Katsumata is silent whether an inner surface of said distal end portion is a water repellant surface and whether a diameter of said annular breakable portion as measured at its smallest diameter portion is greater than a maximum separation distance between said annular breakable portion and an apex of said protruding portion.
Koshidaka teaches a container and stopper, thus being in the same field of endeavor, where the stopper is laminated with a layer of PTFE which is hydrophobic and as such would be water repellant (¶ [0069]). This ensures the stopper does not retain or absorb the chemicals or solutions within the container (¶ [0069]).
Therefore, it would have been obvious to modify the distal end portion of Katsumata to have an inner surface be water repellant, as taught by Koshidaka. This ensures the inner surface of the distal end portion does not retain or absorb the drug contained within the ampoule when the distal end portion is removed (as motivated by Koshidaka ¶ [0069]).
Katsumata/Koshidaka is silent whether a diameter of said annular breakable portion as measured at its smallest diameter portion is greater than a maximum separation distance between said annular breakable portion and an apex of said protruding portion.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Katsumata/Koshidaka to have the diameter of the annular breakable portion as measured at its smallest diameter be greater than the maximum separation distance between the annular breakable portion and an apex of the protruding portion since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Katsumata/Koshidaka would not operate differently with the annular breakable portion diameter greater than the separation distance between the annular breakable portion and an apex of the protruding portion and since the distal end portion can be broken off regardless of the size of the protruding portion the device would function appropriately with the claimed size relationship. Further, applicant places no criticality on the range claimed, indicating simply that the sizes are “preferably” within the claimed range (¶ [0055]).
Claim(s) 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (FR3008681) in view of Koshidaka et al (US 2010/0206836).
Regarding Claim 1, Lang discloses a drug filled synthetic resin ampule (Figs. 1-3; ¶ [0001]) comprising
an ampule main body (Figs. 1-3) and a drug (powder 6, Fig. 2) stored in said ampule main body (¶ [0001]);
wherein said ampule main body (Figs. 1-3) includes a distal end portion (head 2, Figs. 1-3), a hollow portion (1, Figs. 1-3) having a drug storing portion (as shown in Fig. 2 holding powder 6), and an annular breakable portion (neck 3, Figs. 1-3; ¶ [0001-0002]) provided between a lower portion (see Image 2) of said distal end portion (2, Figs. 1-3) and an upper portion (see Image 2) of said hollow portion (1, Figs. 1-3);
said ampule main body (Figs. 1-3) includes no inner lateral surface protrusion on an inner lateral portion thereof which is located on a side toward said distal end portion with respect to said annular breakable portion (3, Figs. 1-3; the figures do not show any lateral surface protrusions within the ampule); and
said distal end portion (2, Figs. 1-3) is configured such that an inner top surface (occlusion face 21, Fig. 3) of said distal end portion (2, Figs. 1-3) is located near a plane defined by said annular breakable portion (3, Figs. 1-3).

    PNG
    media_image2.png
    241
    491
    media_image2.png
    Greyscale

Image 2: Annotated Fig. 3 of Lang
Lang is silent whether an inner surface of said distal end portion is a low-drug-retention surface.
Koshidaka teaches a container and stopper, thus being in the same field of endeavor, where the stopper is laminated with a layer of PTFE which is hydrophobic and oil-repellant and as such would have a low drug retention capability (¶ [0069]). This ensures the stopper does not retain or absorb the chemicals or solutions within the container (¶ [0069]).
Therefore, it would have been obvious to modify the distal end portion of Lang to have an inner surface be a low-drug-retention surface, as taught by Koshidaka. This ensures the inner surface of the distal end portion does not retain or absorb the drug contained within the ampoule when the distal end portion is removed (as motivated by Koshidaka ¶ [0069]).
Regarding Claim 5, Lang further discloses a corner portion of said inner top surface (21, Fig. 3) is a curved surface having no edge (as shown in Fig. 3, the corners are curved).
Regarding Claim 6, Lang further discloses the ampule (Figs. 1-3) includes a hollow portion which extends from an inner surface of said annular breakable portion (3, Fig. 3) to said corner portion (curved corners of occlusion face 21, Fig. 3) of said inner top surface (21, Fig. 3) while decreasing its diameter toward said inner top surface (since the corners are curved, the diameter of the hollow portion decreases at the curved portion towards the inner top surface).
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Katsumata et al (JPH 054641A) in view of Koshidaka et al (US 2010/0206836) further in view of Mihara (JPH 08322908A).
Regarding Claim 10, Katsumata/Koshidaka is silent whether said bottom plate member has a conical or pyramidal upper surface which inclines toward a center of a bottom surface portion of said drug storing portion, said bottom surface portion being formed in said bottom plate member. 
Mihara teaches an ampoule (Fig. 2), thus being in the same field of endeavor, where the bottom surface has a conical upper surface which inclines downwards towards the center of the ampule (as seen by recess 6, Fig. 2; English abstract, provided by Applicant on 09/17/2018, describes the bottom of the ampule as cone-shaped). This structure allows the medication within the ampule to be suctioned out by a needle without needing to tilt the ampule (¶ [0006]).
Therefore, it would have been obvious to modify the bottom plate member of Katsumata/Koshidaka to have a conical upper surface which inclines toward a center of a bottom surface portion of said drug storing portion, said bottom surface portion being formed in said bottom plate member, as taught by Mihara. This allows the medication within the ampule to be suctioned out by a needle without needing to tilt the ampule (as motivated by Mihara ¶ [0006]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/           Examiner, Art Unit 3781